DETAILED ACTION
In view of the Pre-Appeal Brief filed on 02/10/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei et al. (US 2009/0228685) hereinafter Wei in view of Kento Aida et al. (“A Case Study in Running a Parallel Branch and Bound Application on the Grid”, IEEE Xplore | IEEE CONFERENCES | 01-JAN-2005 | The 2005 Symposium on Applications and the Internet (Page(s): 164-173).

Claims 1-20 (Canceled)

In claim 21, Wei discloses “A system comprising: 
each of the plurality of second computing nodes comprise:  
a machine-readable memory configured to store at least one partition allocated from the first plurality of partitions by the first computing node ([0030] the mining application 101 assigns a group of transactions to a particular thread, so that each thread may process 
approximately the same number of transactions.  The assignment of groups to the 
processors results in minimal conflicts between these processing threads.  A heuristic algorithm may be used to group the branches of the probe table (e.g. represented by the counts of each row) into a number of approximately equal groups which correspond to the number of processors used to build the FP-tree and perform the data mining operations);  
a first processor configured to:
determine a second plurality of partitions from the at least one partition ([0031] the computing device 100 includes four processors 106a-106d.  According to an embodiment, one processor, such as processor 106a, is assigned as the master processor, and remaining processors, such as 106b-106d are assigned as slave processors.  The master processor 106a reads each transaction and assigns each transaction to a particular slave processor to build the FP-tree.  At 226, a root node is created for the FP-tree); and
allocate the second plurality of partitions, wherein the second plurality of partitions correspond to a portion of the pattern search space ([0032] At 230, the master processor 106a distributes each transaction to a specific slave processor.  At 232, each slave processor reads each transaction sent by the master processor 106a.  At 234, each slave processor inserts its pruned-item set into the full FP-tree); and 
a plurality of processors configured to process the second plurality of partitions allocated by the first processor ([0043] The master processor 106a reads the second transaction (F,B,D,E,G), pruning it to (B,D,F,G) according to the header table content.  The master processor 106a then assigns (B,D,F,G) to slave processor 106d.  Thereafter, as shown in FIG. 4B, slave processor 106d inserts the pruned transaction (B,D,F,G) into the FP-tree by sequentially creating nodes D, F and G as shown in FIG. 4B.  The slave processor 106d sets the corresponding node links, sets the node count 
equal to one (1) for D, F, and G, while incrementing the node count for B by one (1))”.
Wei does not appear to explicitly disclose however, Kento Aida discloses “a first computing node configured to allocate a first plurality of partitions corresponding to a pattern search space, each partition of the first plurality of partitions corresponding to a portion of the pattern search space (Figure 2 and Figure 8, Page 3 left column lines 1-40, 2.2. Parallelization with Hierarchical Master-Worker Paradigm, Parallel branch and bound algorithms with the master-worker paradigm, where a single master process dispatches tasks to multiple worker processes. A set of the master and worker processes performs a parallel branch and bound algorithm for a subset of the search tree, that is, the master process dispatches subproblems to multiple worker processes and receives computed results from these worker processes. Page 3 right column lines 7-27, in each set of the master process and worker processes, the master process maintains a subset of the search tree. Un-computed subproblems are saved in the queue on the master process. It dispatches subproblems, which correspond to leaf nodes on the search tree, to multiple worker processes and receives computed results from these worker processes. Simultaneously, the master process sends the best upper bound stored on itself to worker processes. The worker process that received a subproblem from the master process performs branching, that is, it partitions the subproblem into multiple (sub-)subproblems); and 
a plurality of second computing nodes configured to receive and process respective partitions of the first plurality of partitions allocated by the first computing node (Figure 2 and Figure 8, 2.2. Parallelization with Hierarchical Master-Worker Paradigm, lines 1-31, a single supervisor process controls multiple process sets, each of which is composed of a single master process and multiple worker processes. The distribution of tasks is performed in two phases: the distribution from the supervisor process to master processes and that from the master process to worker processes. Page 3 right column lines 7-27, in each set of the master process and worker processes, the master process maintains a subset of the search tree. Un-computed subproblems are saved in the queue on the master process. It dispatches subproblems, which correspond to leaf nodes on the search tree, to multiple worker processes and receives computed results from these worker processes. Simultaneously, the master process sends the best upper bound stored on itself to worker processes. The worker process that received a subproblem from the master process performs branching, that is, it partitions the subproblem into multiple (sub-)subproblems)”.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Wei and Kento Aida before him or her, to modify the method of Wei to include the method of Kento Aida. 
The suggestion/motivation for doing so would have been to provide hierarchical master-worker computing that reduces communication overhead by localizing frequent communication in tightly coupled computing resources (Abstract).		

In claim 22, Wei teaches
The system of claim 21, wherein the first processor is further configured to: receive an instruction from a processor selected from the plurality of processors that the processor has completed its allocated partition ([0032] the master processor 106a distributes each transaction to a specific slave processor.  At 232, each slave processor reads each transaction sent by the master processor 106a.  At 234, each slave processor inserts its pruned-item set into the full FP-tree); 
determine whether there a remaining partitions selected from the second plurality of partitions ([0032] the mining application 101 determines whether each transaction of the full database has been read and distributed); and  PRELIMINARY AMENDMENTPage 3 Serial Number:15/995,864Dkt: 331841-US-CNT[2] (1777.165US3) Filing Date: June 1, 2018 
allocate a partition selected from the second plurality of partitions in response to a determination that there are remaining partitions ([0032] If each transaction of the full database has been read and distributed, the flow proceeds to 240 and the mining application 101 begins mining the FP-tree for frequent patterns).  
In claim 23, Wei teaches
The system of claim 21, wherein the first computing node is configured to determine the first plurality of partitions to a first predetermined level of granularity that corresponds to a first node level of the pattern search space ([0023], the probe tree 300 is a representation of the identified frequent items (e.g. B, A, D, F (M=4)) and their transactional relationship to one another in accordance with the occurrence frequency and content.  For the first most frequent item, B, the logic 102 creates node 302 which corresponds to the most frequent item B. The logic 102 takes the next most frequent item, A, and creates node 304 corresponding to frequent item A. The logic 102 also creates block 306 which shows that A is a "child" of B. Since A is only a child of B, the logic 102 takes the next most frequent items D, creating node 308 corresponding to the next most frequent item.  The logic 102 also creates blocks 310, 312, and 314, based on the determination that D is a child of B and A for each instance of B and A in the probe tree 300).  

In claim 24, Wei teaches
The system of claim 23, wherein the first processor is configured to determine the second plurality of partitions to a second level of granularity that corresponds to a second node level of the pattern search space ([0024] For the least most frequent item of this example, F, the logic 102 creates node 316 which corresponds to the frequent item, F. The logic 102 also creates blocks 318, 320, 322, 324, 326, 328, and 330, illustrating that F is a child of B, A, and D for each instance of B, A, and D in the probe tree 300); and 
the second level of granularity is more granular than the first level of granularity ([0024] Each row of the probe table (Table 3) represents a content-based transaction including one or more of the identified frequent items B, A, D, and F. The number "1" is used to represent an occurrence of a specific item in a transaction including the one or more 
frequent items, whereas the number "0" is used to represent one or more items that do not occur in an associated transaction).  

In claim 25, Wei teaches
The system of claim 21, wherein the first processor is further configured to reserve a third plurality of partitions selected from the second plurality of partitions, wherein the third plurality of partitions are allocated after each of the processors of the plurality of processors have been allocated a partition selected from the second plurality of partitions ([0043] The master processor 106a reads the third transaction (A,B,F,G,D), 
pruning it to (B,A,D,F,G) according to the header table content.  The master processor 106a then assigns the pruned transaction (B,A,D,F,G) to slave processor 106b.  Thereafter, slave processor 106b inserts the pruned transaction (B,A,D,F,G) into the FP-tree by sequentially creating nodes F and G and setting the corresponding node links as shown in FIG. 4C.  The slave processor 106b sets the node count equal to one (1) for F and G, while incrementing the node count by one (1) for nodes B, A, and D in the common path).

In claim 26, Wei teaches
The system of claim 21, wherein the first processor is configured to dynamically re-allocate the second plurality of partitions in response to a notification that at least one processor of the plurality of processors has completed its allocated partition ([0045] Each processor may be used to independently mine a frequent item of the FP-tree.  
For each frequent item, the mining process constructs a conditional pattern base" (e.g. a "sub-database" which consists of the set of prefix paths in the FP-tree co-occurring with the suffix pattern).  

In claim 27, Wei teaches
The system of claim 21, wherein the first computing node is configured to dynamically re-allocate the second plurality of partitions to one or more computing nodes selected from the plurality of computing nodes in response to a notification that one of the plurality of second computing nodes is unable to complete one or more partitions selected from the second plurality of partitions ([0041], after using the heuristic algorithm, the first group includes the three (3) transactions that contain the items B, A, D, and F. The 
second group includes the two (2) transactions with items B, A and D, but without item F, and the one (1) transaction with items B, A, and F, but without item D (total of three (3) transactions).  The third group includes the two (2) transactions with item B, D and F, but without item A, and the one (1) transaction with item A, but without items B, D, and F (total of three (3) transactions).  There are no counts for other branches in the probe tree (see the probe table), so the logic 102 only assigns groups of the above five (5) branches based on the results of the heuristic algorithm.  The master processor 106a assigns the first group to the first slave processor 106b, the second group to the second slave processor 106c, and the third group to the third slave processor 106d for a parallel build of the FP-tree).  

In claim 28, Wei teaches
The system of claim 21, wherein the first processor is further configured to: 
query the plurality of processors to determine a remaining time for each processor of the plurality of processors to process its allocated partition ([0048] a heuristic search algorithm may be used to group the eight chunks into two groups, wherein each group contains about the same number of transactions.  The two resulting groups may include the first group of chunks [111, 110, 101, 011] and the second group of chunks [100, 101, 001, 000], wherein each group contains forty (40) transactions); and  PRELIMINARY AMENDMENTPage 4 Serial Number:15/995,864Dkt: 331841-US-CNT[2] (1777.165US3) Filing Date: June 1, 2018  
re-allocate a portion of a partition allocated to a processor of the plurality processors based on the remaining time for the processor to process the allocated partition ([0048] The two sub-branches circled with dashed lines represent a first group of chunks assigned to the first thread.  The two other sub-branches circled with solid lines represent the second group of chunks assigned to the second thread).  

In claim 29, Wei teaches
The system of claim 28, wherein the portion of the partition that is re-allocated is selected from a processor having the most remaining time to process its allocated partition relative to the remaining time of the other processors of the plurality of processors having an allocated partition ([0044] [0044] The master processor 106a reads the fourth transaction (B,D,A,E,G), pruning it to (B,A,D,G) according to the header table content.  The master processor 106a then assigns the pruned transaction (B,A,D,G) to slave processor 106c.  Thereafter, slave processor 106c inserts the pruned transaction (B,A,D,G) into the FP-tree by creating node G and setting the corresponding 
node links as shown FIG. 4D.  The slave processor 106c sets the node count equal to one (1) for node G, while incrementing the node count by one (1) for B, A, and D in the common path).  

In claim 30, Wei teaches
The system of 21, wherein the first computing node is further configured to: 
query the plurality of second computing nodes to determine a remaining time for each computing node to process its allocated partition ([0044] The master processor 106a continues scanning the transaction database, assigning each transaction to respective slave processors.  Each slave processor inserts the pruned transactions into the FP-tree until the full FP-tree is built including the representative links and node counts); and 
re-allocate a portion of a partition allocated to a computing node of the plurality of computing nodes based on the remaining time for the computing node to process the allocated partition ([0045] Each processor may be used to independently mine a frequent item of the FP-tree.  For each frequent item, the mining process constructs a conditional pattern base" (e.g. a "sub-database" which consists of the set of prefix paths in the FP-tree co-occurring with the suffix pattern).

Claims 31-40 are essentially same as claims 21-30 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on 892 form.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158